DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Acknowledgment is made of the timely response to the 1-28-2022 non-final rejection filed 3-30-2022 
Priority

3.	Receipt is acknowledged of certified copies of papers required by 37. CFR 1.55.

Response to Amendment

4.	Acknowledgement is made of the cancellation of claim 17.


Allowable Subject Matter

5.	Claims 1-16 and 18-19 are allowed.

	The following is an examiner’s statement of reasons for allowance: 

Mizuno et al (WO 2004076972 A1) teaches a water level measuring device that comprises but mot limited to a gauge device. Wamg et al (CN 109653157 A) teaches a shoreline erosion monitoring system for shoreline planning / construction. Boriah et al (US 2015/0278627) teaches a lake dynamics monitoring system that provides water surface height analysis via radar altimetry.
	The cited pertinent art does not anticipate nor render obvious obtaining a lake water level sequence based on the combined altimetry water level sequence and the lake shoreline change sequence; calculating a first regressive relationship between the lake water volume and the lake water level based on the lake area change sequence and the lake water level sequence; and obtaining a lake water volume change sequence based on the lake water level sequence and the first regressive relationship between the lake water volume and the lake water level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856